Filed 9/18/15 Davis v. Ramsey CA1/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION ONE


RUDOLPH J. DAVIS,
         Plaintiff and Appellant,
                                                                     A143523
v.
CHARLES T. RAMSEY,                                                   (Alameda County
                                                                     Super. Ct. No. RG13697172)
         Defendant and Respondent.


         Appellant Rudolph Davis argued unsuccessfully before the Labor Commissioner
that respondent Charles Ramsey improperly classified him as an independent contractor
and owed him thousands of dollars in wages and vacation pay. Davis sought relief in the
trial court, which also rejected his claim. Because Davis has failed in this court to
identify any reversible error, we affirm.
                                                    I.
                                          FACTUAL AND PROCEDURAL
                                               BACKGROUND
         Ramsey is an attorney with an office in Oakland. Davis provided services for
Ramsey (mostly courier and process-server tasks) from April 2006 to March 2012 under
the business name “RJ Attorney Support Services.com.” Davis submitted invoices for his
services, and Ramsey paid them. Although he never received a salary and did not raise
the issue while he was providing his services, Davis later claimed that Ramsey had
promised to pay him a $5,000 monthly salary. He filed a claim with the Labor
Commissioner in February 2013 alleging he was owed $130,000 in wages, $1,384.80 in
vacation pay, and other damages.

                                                             1
       Attorney Margaret Tormey, a contract attorney for Ramsey’s law offices,
represented Ramsey in the proceedings before the Labor Commissioner. Davis objected
to this representation, claiming that Tormey had a conflict of interest because he
previously had been a client of Tormey’s. Tormey explained that at one point she had a
brief conversation with Davis when he asked her questions about the loss of the use of his
car, but she provided only limited information and did not believe she had represented
him. The hearing officer ruled that there was no conflict of interest and that Tormey
could represent Ramsey.
       A hearing was held on August 29, 2013. The hearing officer dismissed Davis’s
claims after concluding that the evidence and testimony provided “overwhelming
support” that Davis was an independent contractor. Davis filed an appeal of the Labor
Commissioner’s decision to the superior court, and a trial was scheduled for
December 27, 2013.
       On November 14, 2013, Davis requested to continue the trial until March 21,
2014, to hire an attorney and to address “outstanding discovery.” The trial court
ultimately continued the trial until April 11, 2014, but it did not order discovery to be
reopened. (Code Civ. Proc., § 2024.020, subd. (b) [continuance of trial date does not
operate to reopen discovery].)
       Right before the rescheduled trial date, Davis sued Ramsey and the Internal
Revenue Service in federal court for declaratory relief and asked that the proceedings in
state court be stayed. In response, the state superior court again continued the trial date,
this time until October 10, 2014. On October 10, the court ordered that the matter be
heard by Judge Brenda Harbin-Forte on October 15.
       At the hearing on October 15, Judge Harbin-Forte disclosed that she knew Ramsey
and his family and that they “work together raising funds.” According to the minute
order, “[b]eing no objections by the parties, grounds for Court’s disqualifications are
waived.”
       The court then proceeded to hear testimony from Davis, Ramsey, and Tormey
about Davis’s claims that Tormey had a conflict of interest in representing Ramsey.


                                              2
After finding that no attorney-client relationship between Davis and Tormey had been
established, the court denied Davis’s request to disqualify Tormey. At the ensuing trial,
Davis and Ramsey both testified, but further trial proceedings were continued to
October 22.
       At the continued trial on October 22, Davis requested yet another “brief
continuance,” citing “scheduling conflicts and work duties.” The request was denied for
lack of good cause. Ramsey resumed testifying. Following the close of evidence and the
parties’ arguments, the trial court concluded that Davis had failed to prove he was
Ramsey’s employee, and the court entered judgment for Ramsey.1 Davis elected to
proceed for the purpose of an appeal with a clerk’s transcript only and did not request a
reporter’s transcript.
       On appeal, Davis failed to file a timely reply brief even though he was given a 30-
day extension of time, to August 5, 2015, in which to file one. And although Davis stated
on the cover sheet of his opening brief that, “Notice of oral argument is not and will not
be waived,” he failed to timely respond to this court’s August 20, 2015 notice of oral
argument election, which informed him that he was required to submit a request for oral
argument, along with a proof of service, within 10 calendar days of the notice. (Ct. App.,
First Dist., Internal Operating Practices & Proc., § III.B.3., Processing of Appeals, Oral
Argument and Submission of the Cause (http://www.courts.ca.gov/documents/IOP
District1.pdf [as of September18, 2015]).) Instead of complying with these time limits,
on September 3, 2015, Davis requested permission to file a reply brief and to have oral
argument. He did not, however, provide the court a specific date by which he planned to
file a reply brief. The court hereby denies Davis’s requests to file a reply brief and to
proceed with oral argument, for lack of good cause shown.


1
  Davis filed a notice of appeal after judgment was rendered but before it was entered.
We treat the notice of appeal as having been filed immediately after entry of judgment.
(Cal. Rules of Court, rule 8.104(d)(1).) Davis filed another notice of appeal after
judgment was filed, but this court dismissed that duplicate appeal for failure to procure
the record. (No. A143905.)

                                              3
                                              II.
                                         DISCUSSION
       The legal arguments in Davis’s opening brief span fewer than two pages, contain
no citations to the record or legal support, and we quickly reject them.
       Davis first complains that the trial court erred when it denied him a continuance at
some unspecified point to allow him “to retain counsel.” He suggests that he asked to
seek counsel in connection with the trial judge’s disclosure that she knew Ramsey, but
the minute order of that day reveals no request for a continuance. The record instead
reveals that the court granted several other continuances, and the matter was heard in
October 2014 after originally being scheduled for trial in December 2013. Davis does
not articulate why the trial court erred, much less abused its discretion, when it concluded
that Davis had not shown good cause for a further continuance on October 22, 2014,
when he claimed he had scheduling conflicts and work duties (not a need for an attorney,
as he claims on appeal). (See also Nwosu v. Uba (2004) 122 Cal.App.4th 1229, 1246
[where there are no record citations to support an argument, court may treat the issue as
waived]; Cal. Rules of Court, rule 8.204(a)(1)(C) [factual references must be supported
by citation to the record].) To the extent Davis asserts error by the Labor Commission
hearing officer in denying some unspecified request for a continuance, we likewise find
that this issue has been waived for failure to provide any support in the record for this
assertion. (Nwosu, at p. 1246.)
       Davis also claims the trial court erred in denying his request to disqualify Tormey
as Ramsey’s attorney, but his entire argument is that in doing so the court “clearly . . .
violated [his] rights to a fair hearing.” Having failed to support this contention with any
legal authority or rationale, we disregard this conclusory argument. (Dills v. Redwoods
Associates, Ltd. (1994) 28 Cal.App.4th 888, 890, fn. 1; Cal. Rules of Court, rule
8.204(a)(1)(B) [points must be supported by citation to legal authority where possible].)
       We next reject Davis’s argument that Judge Harbin-Forte “violated Davis[’s]
rights to a fair and impartial hearing by failing to recuse herself prior to the trial” based
on an alleged conflict of interest. The record reveals that there was no objection to the


                                               4
judge’s disclosure that she knew Ramsey and his family. Thus, Davis waived this issue
on appeal by not raising it below. (North Coast Business Park v. Nielsen Construction
Co. (1993) 17 Cal.App.4th 22, 28-29.)
       Davis also briefly contends that the trial court “erred in denying Davis[’s] motion
to remand [the] case to the Labor Board commissioner.” But the trial court’s order is
presumed correct, and by failing to offer any reasoned argument or legal or factual
support for his contention, Davis falls far short of his burden of demonstrating reversible
error. (Osgood v. Landon (2005) 127 Cal.App.4th 425, 435; see also Jie v. Liang Tai
Knitwear Co. (2001) 89 Cal.App.4th 654, 658, fn. 2 [court may disregard argument
where party “fail[s] to make the necessary connection between any alleged error,
prejudice to them, and how such facts require reversal”].)
       Finally, Davis asks in his opening brief that we “take judicial notice of all
documents and oral proceedings held in this action California Labor Board [sic], and all
supplemental documents and oral arguments to be offered in this action.” Davis failed to
file a separate noticed motion, did not submit the documents to be judicially noticed to
this court, or otherwise comply with California Rules of Court, rule 8.252(a). His request
is therefore denied.
                                            III.
                                        DISPOSITION
       Davis’s requests to file a reply brief and to proceed with oral argument are denied.
His request for judicial notice also is denied. The judgment is affirmed. Respondent
Ramsey shall recover his costs on appeal.




                                              5
                                _________________________
                                Humes, P.J.


We concur:


_________________________
Dondero, J.


_________________________
Banke, J.




Davis v. Ramsey (A143523)




                            6